Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 15 have been examined.

Allowable Subject Matter
Claims 1 – 15 are allowed. The following is an examiner’s statement of reasons for allowance:
Pollack et al. (8,919,806) disclose a collapsible stroller similar to the instant invention; however Pollack, either alone or in combination, neither discloses nor suggests a collapsible stroller comprising a link assembly comprising a front member and a rear member pivotally connected to one another, wherein the front member is pivotally connected to an intermediate portion of the front leg assembly and the rear member is pivotally connected to an intermediate portion of the rear leg assembly and wherein the link assembly further comprises a biasing means for biasing the front and rear link members toward their unfolded positions. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.
Additionally, Applicant’s arguments regarding bias direction of Pollack’s spring (see Applicant’s 10 September 2021 remarks, page 9) are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618